United States Court of Appeals
                                                                Fifth Circuit
                                                             F I L E D
               IN THE UNITED STATES COURT OF APPEALS
                       FOR THE FIFTH CIRCUIT                  August 7, 2006

                                                         Charles R. Fulbruge III
                                                                 Clerk
                           No. 05-10948
                         Summary Calendar



                     ARNOLD RAY REED; ET AL.,

                                                         Plaintiffs,

                         ARNOLD RAY REED,

                                                Plaintiff-Appellant,

                              versus

  GARY JOHNSON; JAMES DUKE; EDDIE RIGG, Warden, Middleton Unit,

                                              Defendants-Appellees.

                      --------------------
          Appeal from the United States District Court
               for the Northern District of Texas
                      USDC No. 1:04-CV-116
                      --------------------

Before JONES, Chief Judge, and JOLLY and OWEN, Circuit Judges.

PER CURIAM:*

     Arnold Ray Reed, Texas prisoner # 1205652, appeals following

the district court’s dismissal of his 42 U.S.C. § 1983 suit for

failure to exhaust administrative remedies.      We note first that

Reed asserts that he did not receive timely notice of the district

court’s dismissal and that he signed his notice of appeal on the

day after he became aware of the dismissal.   We pretermit, however,


     *
      Pursuant to 5TH CIR. R. 47.5, the court has determined that
this opinion should not be published and is not precedent except
under the limited circumstances set forth in 5TH CIR. R. 47.5.4.
any question concerning Reed’s notice of appeal because this appeal

lacks merit.   See United States v. Alvarez, 210 F.3d 309, 310 (5th

Cir. 2000).

     “No action shall be brought with respect to prison conditions

under section 1983 of this title, or any other Federal law, by a

prisoner confined in any jail, prison, or other correctional

facility until such administrative remedies as are available are

exhausted.”    42 U.S.C. § 1997e(a).        Exhaustion of administrative

remedies is “mandatory, ‘irrespective of the forms of relief sought

and offered through administrative avenues.’”              Days v. Johnson,

322 F.3d   863,   866   (5th   Cir.   2003)(quoting       Booth   v.    Churner,

532 U.S. 731, 739, 741 n.6 (2001)).

     Reed devotes the majority of his brief to arguing the merits

of his claims, and he abandons the exhaustion issue.              See Yohey v.

Collins, 985 F.2d 222, 224-25 (5th Cir. 1993).                    Further, we

conclude   from   a   review   of   the   record   that    Reed’s      pleadings

demonstrate that he failed to exhaust his administrative remedies,

and the district court did not err in dismissing the complaint.

See Days, 322 F.3d at 866.

     The appeal is without arguable merit, is frivolous, and is

therefore dismissed.      See Howard v. King, 707 F.2d 215, 220 (5th

Cir. 1983); 5TH CIR. R. 42.2.       Reed is cautioned that the dismissal

of this appeal as frivolous counts as a strike under 28 U.S.C.

§ 1915(g) and that if he accumulates three strikes, he will not be

able to proceed in forma pauperis (IFP) in any civil action or

                                      2
appeal filed while he is incarcerated or detained in any facility

unless he is under imminent danger of serious physical injury. See

Adepegba v. Hammons, 103 F.3d 383, 388 (5th Cir. 1996).

     APPEAL DISMISSED; SANCTION WARNING ISSUED.




                                3